            Case 1:19-cv-10996-JGK Document 14 Filed 02/14/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SHINJI UJIIE,                                            Docket No.: 19-cv-10996
                                                          (JGK)(DCF)
                                Plaintiff,

        - against -                                       DEFENDANTS’ ANSWER AND
                                                          AFFIRMATIVE DEFENSES
 NEW LIFE SUSHI, INC. d/b/a SUSHI SEKI
 UPPER EAST SIDE, 365 SEKI, INC., d/b/a
 SUSHI SEKI TIMES SQUARE, ZHONG SHEN
 SHI a/k/a SEKI, and BI HANG CHENG,

                                Defendants.


       New Life Sushi, Inc. d/b/a Sushi Seki Upper East Side (“Sushi Seki UES”), 365 Seki, Inc.,

d/b/a Sushi Seki Times Square (“Sushi Seki TSQ”), Bi Hang Cheng (“Cheng”), and Zhong Shen

Shi a/k/a Seki (“Seki”) (collectively hereinafter, “Defendants” or “Sushi Seki”), by and through

their attorneys, Morrison Cohen, LLP, as and for its Answer to Plaintiff’s Complaint (the

“Complaint”), states as follows:

                                 JURISDICTION AND VENUE

       1.       The allegations contained in Paragraph 1 of the Complaint represent conclusions of

law to which no response is required. To the extent a response is a required, Defendants admit that

the Court has jurisdiction pursuant to 29 U.S.C. § 1331, and otherwise deny the allegations in

Paragraph 1 of the Complaint.

       2.       Admit the allegations contained in Paragraph 2.

                                              PARTIES

       3.       The allegations contained in Paragraph 3 of the Complaint represent conclusions of

law to which no response is required. To the extent a response is required, Defendants avers that

Paragraph 3 of the Complaint speaks for itself.
            Case 1:19-cv-10996-JGK Document 14 Filed 02/14/20 Page 2 of 8




       4.       Admit the allegations contained in Paragraph 4.

       5.       Admit the allegations contained in Paragraph 5.

       6.       Admit the allegations contained in Paragraph 6.

       7.       Admit the allegations contained in Paragraph 7.

       8.       The allegations in Paragraph 8 of the Complaint contain statements to which no

response is required.

       9.       Deny knowledge or information sufficient to form a belief as to the truth of

Paragraph 9 of the Complaint, except admit that Plaintiff as employed with Sushi Seki UES from

September 17, 2013, until June 20, 2016, and was employed with Sushi Seki TSQ from July 1,

2016, until June 2019, when his employment was terminated due to Plaintiff’s continued

harassment of his female co-workers.

                                             FACTS

       10.      Deny the allegations in Paragraph 10 of the Complaint.

       11.      Deny the allegations in Paragraph 11 of the Complaint, except admit that Plaintiff

as employed with Sushi Seki UES from September 17, 2013, until June 20, 2016.

       12.      Deny the allegations in Paragraph 12 of the Complaint.

       13.      Deny the allegations in Paragraph 13 of the Complaint.

       14.      Deny the allegations in Paragraph 14 of the Complaint.

       15.      Deny the allegations in Paragraph 15 of the Complaint.

       16.      Deny the allegations in Paragraph 16 of the Complaint, except admit that Sushi

Seki UES utilized a tip pool.

       17.      Deny the allegations in Paragraph 17 of the Complaint.

       18.      Deny the allegations in Paragraph 18 of the Complaint.
          Case 1:19-cv-10996-JGK Document 14 Filed 02/14/20 Page 3 of 8




       19.     Deny the allegations in Paragraph 19 of the Complaint.

       20.     Deny the allegations in Paragraph 20 of the Complaint.

       21.     Deny the allegations in Paragraph 21 of the Complaint.

       22.     Deny the allegations in Paragraph 22 of the Complaint, except admit that Sushi

Seki UES utilized a tip pool.

       23.     Deny the allegations in Paragraph 23 of the Complaint.

       24.     Deny the allegations in Paragraph 24 of the Complaint.

       25.     Deny the allegations in Paragraph 25 of the Complaint.

       26.     Deny the allegations in Paragraph 26 of the Complaint.

       27.     Deny the allegations in Paragraph 27 of the Complaint.

       28.     Deny the allegations in Paragraph 28 of the Complaint.

       29.     Deny the allegations in Paragraph 29 of the Complaint.

       30.     Deny the allegations in Paragraph 30 of the Complaint.

                               FIRST CLAIM FOR RELIEF
               (FLSA Illegal Deductions from Gratuities, 29 U.S.C. § 201, et seq.)

       31.     Defendants allege and incorporate by reference their above responses to the

allegations in Paragraphs 1 through 30 above as if set forth fully and at length herein.

       32.     The allegations contained in Paragraph 32 of the Complaint represent conclusions of

law to which no response is required and which are deemed to be denied. To the extent a response is

a required, Defendants deny the allegations in Paragraph 32 of the Complaint.

       33.     The allegations contained in Paragraph 33 of the Complaint represent conclusions of

law to which no response is required. To the extent a response is a required, Defendants deny the

allegations in Paragraph 33 of the Complaint.

       34.     Deny the allegations in Paragraph 34 of the Complaint.
          Case 1:19-cv-10996-JGK Document 14 Filed 02/14/20 Page 4 of 8




       35.     Deny the allegations in Paragraph 35 of the Complaint.

                                SECOND CLAIM FOR RELIEF
                     (Illegal Deductions from Gratuities, N.Y. Lab. L. §196-d)

       36.     Defendants allege and incorporate by reference their above responses to the

allegations in Paragraphs 1 through 35 above as if set forth fully and at length herein.

       37.     Deny the allegations in Paragraph 37 of the Complaint.

       38.     Deny the allegations in Paragraph 38 of the Complaint.

                              THIRD CLAIM FOR RELIEF
      (New York State Overtime Violations, N.Y. Comp. Codes R. & Regs. Tit. 12, §146-1.4)

       39.     Defendants allege and incorporate by reference their above responses to the

allegations in Paragraphs 1 through 38 above as if set forth fully and at length herein.

       40.     The allegations contained in Paragraph 40 of the Complaint represent conclusions of

law to which no response is required. To the extent a response is a required, Defendants deny the

allegations in Paragraph 40 of the Complaint.

       41.     Deny the allegations in Paragraph 41 of the Complaint.

       42.     Deny the allegations in Paragraph 42 of the Complaint.

                             FOURTH CLAIM FOR RELIEF
                    (New York Notice Requirements, N.Y. Lab. L. §§195, 198)

       43.     Defendants allege and incorporate by reference their above responses to the

allegations in Paragraphs 1 through 42 above as if set forth fully and at length herein.

       44.     Deny the allegations in Paragraph 44 of the Complaint.

       45.     Deny the allegations in Paragraph 45 of the Complaint.
             Case 1:19-cv-10996-JGK Document 14 Filed 02/14/20 Page 5 of 8




                              FIFTH CLAIM FOR RELIEF
      (New York Spread of Hours Provisions, N.Y. Comp. Code R. & Regs. tit. 12, §146-1.6)

        46.      Defendants allege and incorporate by reference their above responses to the

allegations in Paragraphs 1 through 45 above as if set forth fully and at length herein.

        47.      Deny the allegations in Paragraph 47 of the Complaint.

        48.      Deny the allegations in Paragraph 48 of the Complaint.

        49.      Deny the allegations in Paragraph 49 of the Complaint.

                                      PRAYER FOR RELIEF

        50.      Deny that Plaintiff is entitled to any of the relief requested in the WHEREFORE

Paragraph of the Complaint, including all subsections thereof.

                      DEFENDANTS’ DEMAND FOR A TRIAL BY JURY

        51.      Defendants demand a trial by jury as to all of the factual allegations and legal claims

contained in the Complaint.

                                    AFFIRMATIVE DEFENSES

        Defendants assert the following affirmative defenses without assuming any burden of

production or proof that it would not otherwise have. Defendants reserve the right to amend this

answer and assert such additional defenses as may appear and prove applicable during the course

of the litigation.

                                AS AND FOR A FIRST DEFENSE

        1.       Plaintiff’s claims, in whole or in part, fail to state a claim for relief upon which

relief can be granted.

                               AS AND FOR A SECOND DEFENSE

        2.       Plaintiff’s claims are barred, in whole or in part, by the applicable statutes of

limitations.
            Case 1:19-cv-10996-JGK Document 14 Filed 02/14/20 Page 6 of 8




                               AS AND FOR A THIRD DEFENSE

       3.       Plaintiff’s claims for damages against Defendants are barred, as the alleged

damages, if any, are speculative and impossible to ascertain.

                              AS AND FOR A FOURTH DEFENSE

       4.       Plaintiff was paid in full all compensation due and owing him for work performed.

                               AS AND FOR A FIFTH DEFENSE

       5.       Plaintiff was properly paid for all work time, but should it be determined that some

hours of work were not properly paid --which Defendants specifically deny-- such amount was

negligible and de minimis and the Court should deny any recovery for such claim.

                               AS AND FOR A SIXTH DEFENSE

       6.       Plaintiff was exempt from the overtime requirements under state and federal law.

                              AS AND FOR A SEVENTH DEFENSE

       7.       Defendants acted in good faith and upon reasonable grounds for believing they were

not violating the law.

                              AS AND FOR AN EIGHTH DEFENSE

       8.       Plaintiff is barred from recovery of some or all of the damages sought because he

are not authorized by the FLSA, the NYLL, or any other federal or state law upon which Plaintiff

purports to assert a claim.

                               AS AND FOR A NINTH DEFENSE

       9.       Plaintiff’s claims are barred in whole or in part by estoppel.

                               AS AND FOR A TENTH DEFENSE

       10.      Plaintiff’s claims are barred in whole or in part by waiver.
          Case 1:19-cv-10996-JGK Document 14 Filed 02/14/20 Page 7 of 8




                            AS AND FOR AN ELEVENTH DEFENSE

        11.      Plaintiff’s claims are barred by unclean hands.

                              AS AND FOR A TWELFTH DEFENSE

        12.      Certain of Plaintiff’s claims are barred, as Plaintiff failed to exhaust his

administrative remedies.

                           AS AND FOR A THIRTEENTH DEFENSE

        13.      Plaintiff failed to mitigate his damages, if any.

                           AS AND FOR A FOURTEENTH DEFENSE

        14.      If Plaintiff sustained any damages, although such is not admitted hereby or herein

and is specifically denied, the damage was caused by others for whose conduct Defendants cannot

be held legally responsible.

                             AS AND FOR A FIFTEENTH DEFENSE

        15.      Defendants at all times, in all manners, acted in accordance with any and all duties

and obligations under the FLSA and its regulations and the NYLL and its regulations.

                            AS AND FOR A SIXTEENTH DEFENSE

        16.      Defendants did not willfully deprive Plaintiff of any wages to which he may have

been entitled.

                          AS AND FOR A SEVENTEENTH DEFENSE

        17.      If Plaintiff sustained any damages --although such is not admitted hereby or herein

and is specifically denied-- Defendants are entitled under the equitable doctrine of setoff and

recoupment, statutory exclusions, exceptions, or credits to offset all remuneration owed to

Plaintiff, and liability to any particular Plaintiff has been fully or partially satisfied by the payment

of additional compensation beyond what Defendants actually owed.
          Case 1:19-cv-10996-JGK Document 14 Filed 02/14/20 Page 8 of 8




       WHEREFORE, Defendants New Life Sushi, Inc. d/b/a Sushi Seki Upper East Side, 365

Seki, Inc., d/b/a Sushi Seki Times Square, Bi Hang Cheng, and Zhong Shen Shi a/k/a Seki demand

judgment dismissing the Complaint in its entirety, with prejudice, together with costs, fees

(including attorneys’ fees) and disbursements incurred defending this action and such other and

further relief as the Court deems appropriate.

Dated: New York, New York
       February 14, 2020

                                                   By:      /s/Keith A. Markel
                                                   Keith A. Markel
                                                   John B. Fulfree
                                                   Morrison Cohen LLP
                                                   909 Third Avenue
                                                   New York, New York 10022
                                                   (212) 735-8736

                                                   Attorneys for Defendants
